        Case 5:20-cv-01431-JLS Document 49 Filed 08/05/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTATE OF ANDREW DAVIS            : CIVIL ACTION
GOOD, et al.                      :
                                  :
         v.                       : NO. 20-1431
                                  :
BARBARA RODRIGUEZ-SANTANA, et al. :


                                      ORDER

             AND NOW, this      5th   day of August, 2021, upon consideration of the
Defendant’s Motion for Summary Judgment and all responses and replies thereto, IT IS
HEREBY ORDERED that;
   1. The Motion for Summary Judgment [Doc. 41] is GRANTED.
   2. Judgment is ENTERED in favor of the Defendant and against the Plaintiffs.
   3. The Clerk shall mark this case as terminated.


                                            BY THE COURT:



                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
